Citation Nr: 0018482	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the claimed residuals 
of a fracture of the lumbar spine.  




REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the RO.  



FINDINGS OF FACT

The veteran's claim of service connection for residuals of a 
fracture of the lumbar spine is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for residuals of a fracture of the 
lumbar spine.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 
& Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran contends that he suffers from the residuals of a 
fracture of his lumbar spine which he incurred in service.  
The veteran testified at hearings at the RO in September 
1999, that he injured his back while performing maintenance 
on a catapult in service.  According to the veteran, he was 
assisting another soldier with moving a jet ring up a ladder 
when the other individual let go, causing him to fall and 
land with the full weight of the jet ring (approximately 200 
pounds) in his lap.  He stated that because the job was so 
important, he continued working and dealt with the pain as 
best he could. 

The veteran also testified that he first realized that he had 
serious problems that night, when he experienced pain in his 
back so bad that he was unable to sleep.  He stated that he 
then reported to sick call the next morning and was placed on 
bed rest and light duty for a few days, and was given a 
prescription for Percocet.  The veteran further testified 
that, following the initial incident, his symptoms varied.  
He explained that, because he was looking to advance, he did 
not necessarily want to admit that he was really hurting or 
report to sick call.  He noted that he suffered some residual 
pain, but felt that he was capable of handling it, as long as 
he watched what he was doing.  

A careful review of the veteran's service medical records 
shows that, at his discharge examination in November 1991, 
the veteran complained of recurrent back pain.  It was noted 
by the examiner to be not currently disabling.  

VA x-ray studies performed in April 1997 revealed findings of 
an old healed fracture of the body of L3 and minor 
degenerative changes at L4-L5.  

In support of his claim, the veteran, through his 
representative, submitted a statement from a fellow 
serviceman who recalled that the veteran had experienced 
problems with his back in service.  This statement was 
forwarded to the Board for review, but was not accompanied by 
a waiver of RO consideration.  See 38 C.F.R. §§ 19.31, 
20.1304(c). 

In light of the evidence, the Board finds that the veteran's 
claim of service connection for residuals of a fracture of 
the lumbar spine is plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and likely etiology of his low 
back condition.  In addition, all pertinent treatment records 
should be obtained for review.  



ORDER

As a well-grounded claim of service connection for the 
residuals of a fracture of the lumbar spine has been 
submitted, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination in order to 
determine the nature and likely etiology of his low back 
condition.  In addition, all pertinent treatment records 
should be obtained for review.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his low back 
condition since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current nature and likely 
etiology of the claimed low back 
condition.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed clinical findings in connection 
with the evaluation.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran is suffering 
from current low back disability due to 
disease or injury which was incurred in 
or aggravated by service.  The opinion 
should be stated in terms of probability 
rather than possibility.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

3.  After the development requested above 
is completed to the extent possible, the 
RO should again review the veteran's 
claim to include initial consideration of 
the lay statement submitted in support of 
the veteran's claim in March 2000.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


